     Case 1:19-cv-00779-DAD-BAM Document 52 Filed 09/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   THOMAS E. NIEDERREUTHER,                          Case No. 1:19-cv-00779-DAD-BAM
12                       Plaintiff,                    ORDER REGARDING JOINT
                                                       STIPULATION TO CONTINUE NON-
13          v.                                         EXPERT AND EXPERT DISCOVERY
                                                       CUTOFFS PROVIDED IN THE
14   CITY OF ATWATER,                                  SEPTEMBER 12, 2019 SCHEDULING
                                                       ORDER
15                       Defendant.
                                                       (Doc. No. 51)
16

17

18
            On September 17, 2020, the parties filed a joint stipulation to continue the deadlines set
19
     forth in the Court’s Scheduling Order for non-expert discovery, expert disclosures, supplemental
20
     expert disclosures and expert discovery. (Doc. No. 51.) The parties explain that they would like
21
     to continue the discovery deadlines until after resolution of their pending motions for partial
22
     summary judgment. (Id. at 2.) The hearing date for the motions is October 6, 2020, which
23
     governs the deadlines for briefing, and the motions are set to be decided on the papers. (Doc.
24
     Nos. 27, 38, 46.)
25
            Having considered the parties’ request, and good cause appearing, the joint stipulation to
26
     continue the deadlines for non-expert discovery, expert disclosures, supplemental expert
27
     disclosures and expert discovery is GRANTED. The Court’s September 12, 2019 Scheduling
28
                                                      1
     Case 1:19-cv-00779-DAD-BAM Document 52 Filed 09/21/20 Page 2 of 2

 1   Order is HEREBY MODIFIED as follows:

 2          Expert Disclosure:                              December 26, 2020

 3          Supplemental Expert Disclosure:                 January 22, 2021

 4          Non-expert Discovery Cutoff:                    January 29, 2021

 5          Expert Discovery Cutoff:                        April 1, 2021

 6          All other dates in the Court’s September 12, 2019 Scheduling Order remain unchanged,

 7   including the deadline for pre-trial motions, the pretrial conference and trial.

 8
     IT IS SO ORDERED.
 9

10      Dated:     September 21, 2020                          /s/ Barbara     A. McAuliffe   _
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
